Title: VIII. Secretary of State to the President, 18 March 1791
From: Jefferson, Thomas
To: Washington, George



Mar. 18. 1791.

Th: Jefferson is sorry to present a long letter to the President to be read at so busy a moment: but the view which it presents of our commercial matters in France is too interesting to be unknown to the President.—The circumstances presented to view in the 2d. page of the letter induce Th: J. to think it may be well to commit to Mr. Short and the M. de la Fayette to press our settlement with Spain on a broader bottom than merely that of the case of Ste. Marie.
